Case 1:20-cv-21601-KMW Document 79 Entered on FLSD Docket 08/07/2020 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                            Case No. 20-21601-CIV-WILLIAMS


  UNITED STATES OF AMERICA,

          Plaintiff,

  vs.

  GENESIS II CHURCH OF HEALTH AND
  HEALING, et al.,

          Defendants.        ______/


                                          ORDER

          THIS MATTER is before the Court sua sponte. On July 13, 2020 and August 3,

  2020, this Court appointed Robert E. O’Neill as special master to implement and

  administer Paragraph 21 of the Permanent Injunction. (DE 64; DE 78.) In the Orders,

  the Court explained that “[t]he Special Master may not communicate ex parte with the

  Parties (with the exception of communicating on scheduling matters).” (DE 64 at ¶ 3; DE

  78 ¶ 3.) To facilitate timely compliance with the requirements in Paragraph 21, the Court

  finds good cause to permit Mr. O’Neill to communicate ex parte with the Parties regarding

  the duties set forth in Paragraphs 21A – 21E. (DE 55; DE 77.) The Orders Appointing

  Special Master shall remain the same in all other respects. (DE 64; DE 78.)

          DONE AND ORDERED in Chambers in Miami, Florida, this 7th day of August,
  2020.
